SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For Quarter ended January 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number 333-74992 MAGNUS INTERNATIONAL RESOURCES INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0351859 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) Suite 115 – 280 Nelson Street Vancouver, BC, Canada V6B 2E2 (Address of Principal Executive Offices) (Zip Code) 1-604-694-1432 (Registrant's Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes o No x Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to the filing requirements for the past 90days: Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K orany amendment to this Form10-K: Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State issuer’s revenues for its most recent fiscal year.July 31, 2009: $-0- Aggregate market value of outstanding Common Stock held by non-affiliates: As of January 31, 2010, the aggregate market value of outstanding Common Stock of the registrant held by non-affiliates was approximately $958,435. Outstanding Common Stock: As of January 31, 2010, the Company had 54,470,740 shares of Common Stock outstanding. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court: Yeso No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as of January 31, 2010 Common Stock, $0.001 par value ii TABLE OF CONTENTS Page USE OF NAMES 1 PART I – FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II – OTHER INFORMATION 26 ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 31 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 31 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 32 ITEM 5. OTHER INFORMATION 32 ITEM 6. EXHIBITS 32 SIGNATURES 32 iii UNCERTAINTY OF FORWARD-LOOKING STATEMENTS This document, including any documents that are incorporated by reference, contains forward-looking statements concerning, among other things, mineralized material, proven or probable reserves and cash operating costs. Such statements are typically punctuated by words or phrases such as “anticipates”, “estimates”, “projects”, “foresees”, “management believes”, “believes” and words or phrases of similar import. Such statements are subject to certain risks, uncertainties or assumptions. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Important factors that could cause actual results to differ materially from those in such forward-looking statements are identified in this document under “Part II—Item 1A. Risk Factors”. Magnus assumes no obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such statements. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Unaudited - Prepared by Management Note 2 - Basis of Presentation - going concern January 31 July 31 ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other Total current assets Investment in Joint Ventures (Note 4) - - Mineral Property Licenses (Note 4) - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Demand loans payable (Note 5) - Accounts payable including related party payable of $18,700 (July 31, 2009 - $146,411) (Note 9 ) Accrued liabilities including related party liabilities of $40,000 (July 31, 2009 - $153,581) (Note 9 ) Liabilities for registration payments Loans from shareholders (Note 6 ) Total current liabilities COMMITMENTS AND CONTINGENCIES (Notes 1, 2, 3, 4, 5, 6, 7, 8, 10, 11 and 12) STOCKHOLDERS' DEFICIT Common stock (Note 8) Authorized 100,000,000 shares at par value of $0.001 each Issued and outstanding 54,470,740 (July 31, 2009 - 54,470,740) Preferred stock Authorized 1,000,000 shares at par value of $0.001 each Authorized 100,000 Class A shares Issued and outstanding: 200,000 Series "B" (July 31, 2009 - 200,000) Additional paid-in capital Accumulated deficit prior to exploration stage ) ) Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 2 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited - Prepared by Management Three months ended January 31 Six months ended January 31 Exploration stage through January 31, EXPENSES Consulting $ Finder fees - Investor relations Legal and professional fees Exploration licenses 0 Geological expenses Amortization - Salaries and benefits Stock-based compensation Registration payment arrangements - Travel Write-down of abandoned assets (Note 4) - Write-down of impaired assets - - - Other administrative expenses Total expenses Net (loss) from continuing operations ) Gain on sales of subsidiaries (Note 4) - Bad debt recovery (provision) related to proceeds of sale of subsidiaries (Note 4) ) Gain/loss on sales of impaired assets of subsidiaries - Loss from discontinued operations of components held for sale (Note 4) - - - ) ) Net income/(loss) for the period ) ) ) Other comprehensive income (loss) Foreign currency translation - - 3 ) Comprehensive income/(loss) $ $ ) $ $ ) $ ) Net loss per common share - basic and fully diluted: Net (loss) from continuing operations ) ) ) Net income/(loss) for the period ) ) Weighted average number of common stock outstanding The accompanying notes to the consolidated financial statements are an integral part of these statements. 3 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) Unaudited - Prepared by Management Three months ended January31 Six months ended January31 Exploration stage through January 31, Cash and cash equivalent from (used in) operating activities: Net income/(loss) $ $ ) $ $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Stock issued / allotted for services and licenses - Amortization of fixed assets - Imputed interest on loans from shareholders Bad debt recovery (provision) related to proceeds of sale of subsidiaries (Note 3 & 4) ) - ) Loss on dispositions and writedowns of fixed assets - Gain on disposition of subsidiaries - - ) Net change in operating assets and liabilities: Advances receivable and prepaid expenses ) ) Accounts payable and accrued liabilities ) ) ) Liabilities for registration payments - Liabilities of component held for sale - Net cash and cash equivalent from (used in) perating activities ) Cash and cash equivalent from (used in) investing activities: Collection of proceeds receivable for disposition of subsidiaries - Proceeds received from disposition of subsidiary - - - Cash included in acquisition of African Mineral Fields Inc. - Purchase of capital assets - ) Net cash and cash equivalent from (used in)investing activities - Cash and cash equivalent from (used in) financing activities: Issue of Preferred Shares - Demand loan received - Repayment of demand loan - - ) ) ) Options exercised - Warrants exercised - Subscriptions received - Finders' fees paid in respect of private placements - ) Repayment of loans from shareholders ) Loans from shareholders - Net cash and cash equivalent from (used in) financing activities ) Effect of other comprehensive income (loss) on cash - - - ) Increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalent, beginning of period 23 Cash and cash equivalent, end of period $ Supplemental Cash Flow Information Non-cash items Imputed interest expense The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statement of Stockholders' Equity(Deficit) (Expressed in US Dollars) Unaudited - Prepared by Management Common Stock Amount Preferred stock Subscription received Promissory notes receivable for subscriptions Common Stock to be Issued Cumulative Other Comprehensive Income (loss) Additional Paid in Capital (Deficit) Accumulated During Exploration Stage (Deficit) Accumulated Prior to Exploration Stage Stockholders’ Equity (Deficit) Balance July 31, 2009 $ $ $
